Citation Nr: 0944341	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability of the 
lower legs and feet, manifested by varicose veins and/or poor 
circulation, secondary to the appellant's service-connected 
type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active duty for training from August 1969 
to March 1971.  He served in the Republic of Vietnam from 
January 1970 to March 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appellant provided testimony before the undersigned 
Acting Veterans Law Judge (AVLJ) via a videoconference 
hearing in July 2009.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.  

As noted on the title page of this action, the Board has 
characterized the issue involving posttraumatic stress 
disorder as only a claim for service connection for PTSD and 
not any other psychiatric disorder.  During the hearing 
before the undersigned AVLJ, the appellant was questioned as 
to whether he was simply asking for service connection for a 
single disorder (PTSD) or for a family of disorders (a 
psychiatric disability to include PTSD).  The appellant 
specifically limited his claim to that involving PTSD.  
Hence, it is only this psychiatric condition that will be 
discussed below.  See Brokowski v. Shinseki, 23 Vet. App. 79 
(2009) and Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue involving a disability of the lower legs and feet 
is addressed in the REMAND portion of the decision below and 
it is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The appellant served in unit in the Republic of Vietnam 
that participated in the counter offensives against the North 
Vietnamese.  He also was with a unit that was recipient of 
mortar/rocket fire.  

2.  The appellant experienced a stressor situation while in 
Vietnam; the stressor situation has been verified by the 
Department of Defense.

3.  The appellant has been diagnosed as suffering from PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD 
was incurred in or aggravated by the appellant's military 
service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Boards grants service connection for 
PTSD, which represents a complete grant of the benefit sought 
on appeal.  As such, no discussion of VA's duty to notify and 
assist is necessary.

The appellant asserts service connection for PTSD because he 
reports that while stationed in the Republic of Vietnam in 
1970 and 1971, his unit was subject to occasional 
mortar/rocket fire.  Moreover, he has reported that because 
he was with an engineer unit that was mobile, he traveled in 
enemy areas in which the vehicles he was traveling therein 
were shot at by the enemy.  He also provided statements 
concerning the duties he performed and the involvement he had 
with other soldiers and civilians.  From all of these 
experiences, he contends that he suffers from flashbacks and 
nightmares of those incidents, along with others, and 
experiences depression and anxiety.  As such, he asks that VA 
compensation benefits be assigned for a psychiatric disorder 
he claims should be classified as PTSD.

The appellant contends that while stationed in Vietnam, he 
was constantly exposed to various stressors.  He further 
insinuates he was constantly worried that he would be killed 
through the performance of his duties.  He avers that this 
fear has produced nightmares and flashbacks that he continues 
to suffer therefrom.  In summary, the appellant, along with 
his representative, has claimed that all of these factors 
were stressful situations which, in turn, led to the 
development of PTSD, from which the appellant now suffers.

The record reflects that the appellant served in Vietnam with 
the 67th Engineer Company of the 93rd Engineer Battalion, 
which was generally stationed or performed duties at Dong 
Tam, Binh Thuy, Can Tho, and "Bear Cat" Base.  The 
appellant has stated that his unit underwent rocket and 
mortar fire towards the end of his deployment to Vietnam.  He 
has also said that his unit participated in operations to win 
the hearts and minds of the civilian population which 
included the building of roads and other projects.  Records 
obtained from the service department do confirm that the 
appellant's unit came under enemy fire during February 1971 - 
one month before the appellant was shipped back to CONUS.  
The appellant's own service records show that he 
participated, in some manner, in counter offensive operations 
against the North Vietnamese.  His service personnel records 
notes that the appellant was issued a National Defense 
Service Medal, a Vietnam Campaign Medal, and a Vietnam 
Service Medal.  The official records do not show that the 
appellant was awarded a personal or unit valour award, such 
as a Bronze Star Medal for Valor, a Purple Heart Medal, or a 
Presidential Unit Citation.  The record also does not show 
that the appellant fired his personal weapon at the enemy 
such that he might have been awarded a Combat Infantryman 
Badge or a similar award from the Army.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2009), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2009).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
appellant engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, the 
appellant's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2009).

In Cohen, 10 Vet. App. 128 (1997), the Court took judicial 
notice. of the mental health profession's adoption of the 
DSM-IV in May 1994 (first printing) and its more liberalizing 
standards to establish a diagnosis of PTSD, specifically, a 
change from an objective "would evoke. . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the appellant during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the appellant 
was engaged in combat with the enemy and the claimed stressor 
was related to combat, no further development for evidence of 
a stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the appellant is, in itself, insufficient.  
Service records must support the assertion that the appellant 
was subjected to a stressor of sufficient gravity to evoke 
the symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21-
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the appellant 
"engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2009).

The appellant's principal claimed stressors have nothing to 
do with combat per se or being personally fired upon by the 
enemy.  The stressors are however related to the appellant 
being in a war zone or hostile territory.  The stressors do 
involve the appellant being in an area that received rocket 
or mortar fire.  However, despite the appellant's service in 
a hostile area, he never received awards and decorations that 
would substantiate his combat-related assertions.  
Nevertheless, the appellant may be deemed to have served in a 
war area if it is shown that the appellant was stationed in a 
location that subjected him to combat-type situations.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2004).

The appellant and his representative have proffered numerous 
statements that discuss the appellant's duties and 
observations while the appellant was stationed in Vietnam.  
These statements have been forwarded to Joint Service Records 
Retention Center (JSRRC).  JSRRC has confirmed that the 
appellant's unit came under enemy fire during the month of 
February 1971.  Given the time period during which the 
appellant was assigned to South Vietnam, where his unit was 
based, and the type of incidents he reported that were 
stressful, the Board finds this information is sufficient to 
verify that the appellant was exposed to significant, life-
affecting stressors.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  After review of the evidence the Board finds 
that service personnel records and the historical information 
concerning the appellant's unit, proffered by the appellant 
and his representative, establish that the appellant served 
in a hostile area.  As his stressors are consistent with 
service and an individual stationed in a hostile territory, 
the Board finds no further verification of the appellant's 
stressors are necessary.

During the course of this appeal, the appellant has been 
treated by VA medical providers, and they have concluded that 
he suffers from PTSD and the evidence indicates that the 
appellant's PTSD was and is the result of his service in 
Vietnam.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The record presents a valid diagnosis of 
PTSD related to stressful experiences the appellant reported 
he underwent during his service in Vietnam.  Accordingly, 
after careful review of all the evidence of record, the Board 
finds that the appellant manifests PTSD that is the result of 
stressors he experienced while in Vietnam.  The Board 
therefore concludes that service connection for PTSD is 
appropriate.


ORDER

Service connection for PTSD is granted.  

REMAND

The other issue on appeal involves entitlement to a 
disability of the lower legs and feet claimed as secondary to 
the appellant's service-connected type II diabetes mellitus.  
Over the course of this appeal, the appellant has contended 
that he now suffers from varicose veins and a loss of 
circulation/numbing, and has insinuated that the feet and 
lower legs cause him discomfort.  

The record indicates that a VA examination with respect to 
diabetes mellitus was accomplished in August 2008.  The 
examiner did not review the appellant's claims folder prior 
to the examination and he did not provide comments with 
respect to any claimed disorder affecting the lower legs and 
feet.  Upon reviewing this examination, the Board finds that 
it is inadequate in accordance with the dicta found at Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Because the examiner 
did not have a complete picture of the appellant's disability 
(the lack of review of the claims folder) nor did he 
specifically understand what the appellant was contending, 
the Board finds that the examination results were incomplete.  
To rely on this information, along with the lack of specific 
medical records addressing the contentions made by the 
appellant, would be prejudicial to the appellant.  Hence, it 
is the determination of the Board that the appellant should 
once again be examined so that more complete results may be 
obtained.  

Thus, the case is REMANDED to the AMC/RO for the following 
development:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as it pertains to the issue now 
on appeal.

2.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2008 for his diabetes 
mellitus and any disorder/disability of 
his lower legs and feet, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2009).

3.  The appellant should be afforded an 
appropriate VA examination of the lower 
legs and feet.  The claims folder should 
be provided to the examiner for review in 
conjunction with the examination.  If 
possible, the examination should not be 
performed by an individual who has 
previously examined the appellant.

After reviewing the file and examining 
the appellant, the physician should 
comment on whether the appellant now 
suffers from any type of 
disability/disorder of the lower legs and 
feet.  If any disability is diagnosed, 
the physician should opine as to whether 
it is at least as likely as not that the 
found disorder is related to, was caused 
or is a manifestation of the appellant's 
service-connected diabetes mellitus or 
the appellant's military service in 
general.  It would be helpful if the 
examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  All findings 
and conclusions should be set forth in a 
legible report.

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


